Case 1:15-cv-20098-RNS Document 132 Entered on FLSD Docket 10/30/2018 Page 1 of 11




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                      Case No. 1:15-CV-20098-RNS

   EGI-VSR, LLC,

                   Plaintiff,
   vs.

   JUAN CARLOS CELESTINO CODERCH
   MITJANS A/K/A JUAN CODERCH,

                   Defendant.
   vs.

   CITIGROUP INC. DBA CITIBANK

                   Garnishee.
                                                            /

                    MOTION OF EUROCREDIT FINANCE CORP. TO
               DISSOLVE WRITS OF GARNISHMENT AS TO EUROCREDIT’S
              ASSETS OR ORDERING CITIBANK TO RELEASE SUCH ASSETS

          Pursuant to Fed. R. Civ. P. 69 and Fla. Stat. § 77.07, interested party Eurocredit Finance

   Corp. (“EFC”) 1 moves for entry of an order (i) dissolving the initial and amended writ of

   garnishment (see DE 63-68; 98, 101-102 2; the “Writ”) pursuant to which garnishee Citibank,

   N.A. (“Citibank”) has baselessly restrained EFC’s assets; or (ii) ordering Citibank to release

   EFC’s assets.

   1
           EFC appears specially and limitedly for the sole purpose of seeking (i) dissolution of the
   writ of garnishment improperly restraining certain of EFC’s accounts, or (ii) entry of an Order
   lifting such restraint. The Court lacks subject matter jurisdiction over the accounts and lacks
   personal jurisdiction over EFC.
   2
          Upon information and belief, sealed docket entries 63 through 68 are various writs of
   garnishment entered by the court on August 22, 2018, one of which is directed to Citibank.
   Similarly sealed docket entries 98, 101 and 102 are further writs of garnishment, one of which is
   an amended writ directed to Citibank. Because these docket entries remain sealed, EFC is
   unable to identify precisely which of these writs was issued against Citibank.
                                                 Herron | Ortiz
                   255 Alhambra Circle, Suite 1060, Coral Gables, Florida 33134 (305) 779-8100
Case 1:15-cv-20098-RNS Document 132 Entered on FLSD Docket 10/30/2018 Page 2 of 11




                                                SUMMARY

          EFC is aggrieved. It is not a party to this litigation, much less a judgment debtor (and

   owes nothing to Plaintiff), yet Citibank has improperly restrained its assets in response to

   Plaintiff’s post-judgment Writ. The plain language of the Writ refers only to assets of judgment

   debtor Juan Coderch (“Coderch”), not assets of EFC, and as a matter of law the Writ can only

   reach assets of the judgment debtor. See Merrill Lynch & Co. Inc. v. Valat International

   Holdings LTD, 987 So. 2d 703, 704 (Fla. 3d DCA 2008) (writ of garnishment that did not name

   alleged alter-ego corporation could not restrain corporation’s accounts).                The concept is

   elementary: a judgment against Coderch is not collectible by writ of garnishment against the

   assets of EFC. Very simply, EFC is not Juan Coderch; rather, it is a separate legal entity—a

   Cayman Islands corporation—formed nearly forty years ago. Nor could this post-judgment writ

   ever properly name EFC, which is not a judgment debtor.                 See Live Supply Inc. v. C&S

   Plumbing, Inc., 402 So. 2d 505 (Fla. 4th DCA 1981) (dissolving writ which named alleged alter-

   ego which was not a judgment debtor). Yet Citibank has restrained EFC’s assets in its control,

   admittedly in an abundance of caution, expressly noting its well taken doubt that EFC’s assets

   are subject of the Writ. See Citibank’s Amended Answer (DE 97, ¶3).

          Even assuming arguendo that EFC’s assets were fair game in this collection against

   Coderch (they are not), this Court plainly lacks subject matter jurisdiction to reach EFC’s

   restrained assets: deposit accounts located in New York and securities held in Brazil. See, e.g.,

   Skulas v. Loiselle, 2010 WL 1790439, at *3 (S.D. Fla. Apr. 9, 2010), report and recommendation

   adopted, 2010 WL 1790433 (S.D. Fla. May 5, 2010) (dissolving Florida writ of garnishment for

   lack of jurisdiction over Pennsylvania bank account).



                                                Herron | Ortiz
                  255 Alhambra Circle, Suite 1060, Coral Gables, Florida 33134 (305) 779-8100


                                                      2
Case 1:15-cv-20098-RNS Document 132 Entered on FLSD Docket 10/30/2018 Page 3 of 11




            Based on the foregoing, EFC moves for entry of an Order dissolving the Writ or directing

   Citibank to release the restraint on EFC’s assets.

                                         BACKGROUND FACTS

            The Judgment and Garnishment

            1.     Plaintiff obtained a judgment against Juan Coderch and only Juan Coderch (DE

   43; the “Judgment”). The Judgment is not against EFC.

            2.     Thereafter, on August 21, 2018, Plaintiff moved ex parte for a post judgment writ

   of garnishment against Citibank. Notably, Plaintiff’s motion alleged its “belie[f]” that Citibank

   possessed property of Coderch, “whether in Mr. Coderch’s name or in the name of certain third

   parties or alter egos” which Plaintiff identified. Plaintiff did not mention EFC. See DE 73 at p.

   4.

            3.     The Court thereafter entered the first Writ against Citibank on August 22, 2018,

   which appropriately only mentioned and applied to assets of or debts owed to Juan Coderch. See

   DE 73.

            4.     Citibank answered the Writ of Garnishment on September 6, 2018 (DE 82),

   identifying only one account titled in the name of Juan Coderch.

            5.     But Citibank thereafter restrained three deposit accounts and one securities

   account titled in and owned by EFC. And on October 8, 2018 Citibank filed an Amended

   Answer identifying, inter alia, the four EFC accounts (DE 97, ¶3(b) through 3(e); the “EFC

   Accounts”).     In its Amended Answer, Citibank asserted that Coderch “may have a beneficial

   ownership interest in some capacity” in EFC. DE 97 at ¶3. And notwithstanding Citibank’s

   admitted “doubt” that the EFC Accounts should be included in its answer, Citibank listed the

   EFC Accounts in an abundance of caution, given the statutory immunity provided by Fla. Stat. §

                                                 Herron | Ortiz
                   255 Alhambra Circle, Suite 1060, Coral Gables, Florida 33134 (305) 779-8100


                                                       3
Case 1:15-cv-20098-RNS Document 132 Entered on FLSD Docket 10/30/2018 Page 4 of 11




   77.06(3). Id. Indeed, at the October 24, 2018 hearing before this Court, counsel for Citibank

   expressly advised the Court that Citibank had restrained the EFC Accounts in an abundance of

   caution, as permitted by the garnishment statute.

           6.     In the meantime, Mr. Coderch had moved to dissolve the Writ on September 28,

   2018, raising various procedural, substantive and jurisdictional bases for dissolution, including

   the fact that Plaintiff had not sought a writ against Citibank, N.A. (the bank) but instead

   erroneously named Citigroup, Inc.

           7.     Presumably in response to the defects raised by Coderch, on October 9, 2018,

   Plaintiff filed an amended ex parte motion for issuance of the Writ, correcting the name of the

   garnishee to Citibank, N.A., and adding EFC as another alleged “third party or alter-ego”

   purportedly holding assets of Coderch. The Court thereafter entered the amended Writ, which

   again appropriately only mentioned, and only applied to assets of or indebtedness owed to, Juan

   Coderch. See DE 115. EFC is not mentioned in the amended Writ. See id.

          8.      Citibank answered the amended Writ on October 17, 2018 (DE 111), which was

   substantively identical to its amended answer (DE 97).

          EFC

          9.      EFC is a Cayman Islands Corporation formed on September 11, 1980 under its

   original name: Eurocredit Bank (Cayman). See Corporate documentation attached hereto as

   Composite Exhibit A. EFC changed its name to Eurocredit Finance Corp. by resolution dated

   October 19, 2001. Id. EFC remains in good standing with the Cayman Islands authorities. Id.

          The EFC Accounts

          10.     The EFC Accounts at Citibank were opened in, and are administered through and

   based in New York City. The shares identified in paragraph 3(d) of Citibank’s Amended

                                                Herron | Ortiz
                  255 Alhambra Circle, Suite 1060, Coral Gables, Florida 33134 (305) 779-8100


                                                      4
Case 1:15-cv-20098-RNS Document 132 Entered on FLSD Docket 10/30/2018 Page 5 of 11




   Answer are held in Brazil by Citibank Brazil, S.A., so some administration of the EFC Account

   holding the shares occurs in Brazil.

          11.     The ABA routing number for the EFC Accounts is 021000089, which is assigned

   only to New York-based Citibank accounts.

                                       MEMORANDUM OF LAW

          Florida Law Applies

          This garnishment matter is governed by Florida law. See Fed. R. Civ. P 69(a) (“The

   procedure on execution—and in proceedings supplementary to and in aid of judgment or

   execution—must accord with the procedure of the state where the court is located . . . .”); Fed R.

   Civ. P. 64 (providing that any remedy for seizing property, including garnishment, is pursuant to

   “the law of the state where the court is located.”); Skulas v. Loiselle, 2010 WL 1790439, at *1

   (S.D. Fla. Apr. 9, 2010) (“Florida’s procedure in aid of execution governs the instant

   [garnishment] action.”), report and recommendation adopted, 2010 WL 1790433 (S.D. Fla. May

   5, 2010).

          Plaintiff Cannot Reach EFC’s assets through a
          Writ Naming Only Juan Coderch as Judgment Debtor

          The Writ, both original and amended, does not mention EFC. The Writ provides, in

   pertinent part, as follows:

                  The answer shall state whether Garnishee is indebted to Juan
                  Carlos Celestino Coderch Mitjans a/k/a Juan Coderch
                  (“Judgment Debtor”), at the time of service of the writ, or at any
                  time between such times, and in what sum and what tangible and
                  intangible personal property of the Judgment Debtor the Garnishee
                  is in possession or control of at the time of the answer or had at the
                  time of service of this writ, or at any time between such times, and
                  whether the Garnishee knows of any other person indebted to the
                  Judgment Debtor or who may be in possession or control of any of
                  the property of the Judgment Debtor.

                                                 Herron | Ortiz
                   255 Alhambra Circle, Suite 1060, Coral Gables, Florida 33134 (305) 779-8100


                                                       5
Case 1:15-cv-20098-RNS Document 132 Entered on FLSD Docket 10/30/2018 Page 6 of 11




   By its plain language, the Writ does not reach the assets of EFC. And this makes perfect sense

   because EFC is a separate legal entity (not judgment debtor Juan Coderch), and owes nothing to

   Plaintiff via judgment (or otherwise). Moreover, “for garnishment purposes, funds on deposit in

   a financial institution are presumed to belong to the person or entity named on the account.”

   Thomas J. Konrad & Associates, Inc. v. McCoy, 705 So. 2d 948, 949 (Fla. 1st DCA 1998)

   (citing Ginsberg v. Goldstein, 404 So. 2d 1098, 1099 (Fla. 3d DCA 1981) (noting that “[f]or the

   purposes of garnishment a bank deposit prima facie belongs to the person in whose name it

   stands.”)).   So the assets in the EFC Accounts are presumed to be owned by EFC (not Juan

   Coderch). Citibank notably does not claim otherwise, and instead Citibank admits its doubt that

   the EFC Accounts are subject of the Writ. See DE 97 at ¶3 (“CITIBANK, N.A. is in good faith

   doubt as to whether said accounts and/or property should be included in garnishee’s answer and

   is therefore entitled to include and retain the same pursuant to Chapter 77.06(3), Florida Statutes,

   for which CITIBANK, N.A. shall not be liable for doing do. . . . “);DE 111 at ¶3 (same). 3     And

   Citibank has stated in open Court that it restrained the EFC Accounts purely in an abundance of

   caution, as permitted by the garnishment statute. See ¶5, supra. Thus common sense and the

   plain language of the Writ dictate that the Writ does not and cannot restrain the assets of EFC.

   The statutory and decisional law support this unsurprising result.

           On the statutory side, there simply is no provision in Florida’s garnishment statute

   enabling a post-judgment writ to reach assets of a non-judgment debtor, much less an entity not



   3
           Florida’s statutory scheme encourages garnishees to be over-inclusive in answering writs,
   by insulating bank garnishees from any liability to its customer for wrongly restraining an
   account, provided it has a ”good faith doubt” about whether the account should be included in
   the writ. See Fla. Stat. § 77.06(3).
                                                 Herron | Ortiz
                   255 Alhambra Circle, Suite 1060, Coral Gables, Florida 33134 (305) 779-8100


                                                       6
Case 1:15-cv-20098-RNS Document 132 Entered on FLSD Docket 10/30/2018 Page 7 of 11




   even mentioned in the writ. The statute plainly entitles a judgment creditor to garnish “any debt

   due to defendant by a third person” or any “personal property of defendant in the possession or

   control of a third person.” Fla. Stat § 77.01 (emphasis added). Here, Coderch is the “defendant”

   in the Florida statutory scheme; EFC is not. And the failure of the statute to expand a writ’s

   scope beyond the defendant is dispositive here, given the oft-cited and universally held

   requirement of Florida law that “garnishment statutes . . . be strictly construed.” See, e.g., Bernal

   v. All American Inv. Realty, Inc., Case No. 05–60956–CIV, 2009 WL 586010, at *4 (S.D. Fla.

   March 6, 2009) (citing Gigliotti Contracting N., Inc. v. Traffic Control Prods. of N. Fla., Inc.,

   788 So. 2d 1013, 1016 (Fla. 2d DCA 2001)); accord, Skulas, 2010 WL 1790439, at *1 (S.D. Fla.

   Apr. 9, 2010) (Florida law requires garnishment statutes to be strictly construed.”), report and

   recommendation adopted, 2010 WL 1790433 (S.D. Fla. May 5, 2010); Williams v. Espirito

   Santo Bank of Fla., 656 So. 2d 212, 213 (Fla. 3d DCA 1995) (“It is fundamental that

   garnishment statutes must be strictly construed.”).

          This issue came before a Florida appellate court in Merrill Lynch & Co. Inc. v. Valat

   International Holdings LTD, 987 So. 2d 703, 704 (Fla. 3d DCA 2008). In Merrill Lynch, the

   court held that a writ of garnishment could not restrain the accounts of a non-defendant

   corporation (an alleged alter-ego) not named in the writ. As in Merrill Lynch, the Writ here did

   not (and could not) name EFC, and the Writ accordingly cannot restrain EFC’s assets. Florida’s

   Fourth District Court of Appeal considered a related fact pattern in Live Supply Inc. v. C&S

   Plumbing, Inc., 402 So. 2d 505 (Fla. 4th DCA 1981). In Live Supply, the writ actually (and

   improperly) named a non-party (not the judgment debtor) which plaintiff alleged to be an alter-

   ego of the judgment debtor. The non-party moved for and obtained dissolution of the writ on the

   simple basis that it was not the judgment debtor. Florida’s Fourth District Court of Appeal

                                                Herron | Ortiz
                  255 Alhambra Circle, Suite 1060, Coral Gables, Florida 33134 (305) 779-8100


                                                      7
Case 1:15-cv-20098-RNS Document 132 Entered on FLSD Docket 10/30/2018 Page 8 of 11




   affirmed the dissolution, noting the “impropriety” of a situation where “the trial court expressly

   orders garnishment of debts due to an entity named in the writ which is not even a party to the

   lawsuit.” Id. At 506-07. “[A]ll this nonparty entity need do to initiate dissolution of the writ

   against it is to alert the court by motion of the impropriety of the writ because of the independent

   identity of the entity.” Id. at 507; see also Alejandre v. Telefonica Larga Distancia De Puerto

   Rico, Inc., 183 F.3d 1277, 1285 (11th Cir. 1999) (citing Live Supply favorably in dissolving a writ

   of garnishment naming a non-party alleged alter-ego) superseded by statute, see Stansell v.

   Revolutionary Armed Forces of Columbia 771 F.3d 713 (11th Cir. 2014). By this motion, EFC is

   alerting the Court that, as a nonparty, its assets cannot be restrained by the Writ in this case.

          Together, Merrill Lynch and Live Supply are dispositive. As in the instant case, a writ of

   garnishment cannot restrain assets of an entity (e.g., EFC) not named in the writ. See Merrill

   Lynch. And had the Writ actually (improperly) named a non-party (e.g., EFC), it would be

   improprietous and the Writ would be summarily dissolved. See Live Supply. In short, the Writ

   here did not name EFC, so it could not reach the assets of EFC. Nor could the Writ have named

   EFC, which is a non-party. 4

          On all of the foregoing bases—common sense, statutory law and case law—the Writ

   must be dissolved as to EFC, or Citibank must be ordered to terminate any restraint on EFC’s

   assets based on the Writ.


   4
          Theoretically, Plaintiff could have sought a writ against non-party EFC on an alter-ego
   basis without holding a judgment against EFC. But such a writ is a prejudgment writ of
   garnishment subject to entirely different procedures and requirements, which Plaintiff did not
   follow or meet. See Fla. Stat. § 77.031. Among other differences, prejudgment writs are entered
   by the Court (not the Clerk) upon the filing of an affidavit meeting the statutory requirements,
   and the filing of a surety bond for double the amount of the debt. Plaintiff undoubtedly has not
   sought a judgment against EFC nor entry of a pre-judgment writ as to assets or indebtedness of
   EFC, and has not met the requirements for such a writ.
                                                 Herron | Ortiz
                   255 Alhambra Circle, Suite 1060, Coral Gables, Florida 33134 (305) 779-8100


                                                       8
Case 1:15-cv-20098-RNS Document 132 Entered on FLSD Docket 10/30/2018 Page 9 of 11




       The Writ Must be Dissolved Because the Court Does Not Have Subject
       Matter Jurisdiction Over a New York Bank Account or Over Securities in Brazil

          The EFC Accounts are located in the state of New York and managed through a New

   York Citibank branch and Citibank personnel in New York. Moreover, the ABA routing number

   for the EFC Accounts is 021000089, which is assigned only to New York-based Citibank

   accounts. One of the EFC accounts (4768; the “Securities Account”) is a securities account

   pursuant to which Citibank has a “subcustodian agreement with” its Brazilian affiliate, Citibank

   Brazil, S.A. See DE 97 at ¶3(d). All shares in the Securities Account (the “Shares”) are held by

   Citibank Brazil, S.A. in Brazil. As set forth below, this Court lacks jurisdiction over EFC’s New

   York-based accounts, including its Shares in Brazil. The Court must accordingly enter an order

   dissolving the writ as to the EFC Accounts, or directing Citibank to release any restraint on the

   EFC Accounts.

          Under Florida law, a garnishment proceeding is neither exclusively in rem nor

   exclusively in personam. “Rather, ‘[i]t partakes both of the nature of a proceeding in personam

   and a proceeding in rem and may be classified as a proceeding quasi in rem.’” APR Energy, LLC

   v. Pakistan Power Res., LLC, 2009 WL 425975, at *1 (M.D. Fla. Feb. 20, 2009) (quoting Morris

   W. Haft & Bros. v. Wells, 93 F.2d 991, 993 (10th Cir. 1937)). As such, “the Court [must] have

   personal jurisdiction over Garnishee, but it must also have jurisdiction over the property to be

   garnished, in this case, the bank account.” Id. at *2; see Skulas v. Loiselle, 2010 WL 1790439, at

   *2 (S.D. Fla. Apr. 9, 2010), report and recommendation adopted, 2010 WL 1790433 (S.D. Fla.

   May 5, 2010) (same); Stansell v. Revolutionary Armed Forces of Colombia (FARC), 149 F.

   Supp. 3d 1337, 1339 (M.D. Fla. 2015) (“Because of the dual nature of a garnishment proceeding,

   courts sitting in this state have held that a court presiding over a writ of garnishment must not


                                                 Herron | Ortiz
                   255 Alhambra Circle, Suite 1060, Coral Gables, Florida 33134 (305) 779-8100


                                                       9
Case 1:15-cv-20098-RNS Document 132 Entered on FLSD Docket 10/30/2018 Page 10 of 11




   only have personal jurisdiction over the garnishee, but also jurisdiction over the property or ‘res’

   that is the subject of the writ of garnishment.”).

           Given the quasi in rem nature of garnishment, federal courts in Florida regularly hold that

   they lack subject matter jurisdiction to enforce writs of garnishment against financial accounts

   located outside the state of Florida. See, e.g., Stansell, 149 F. Supp. 3d at 1342 (“[U]nder Florida

   law [the Court] lacks subject matter jurisdiction to issue writs of garnishment seeking to garnish

   funds held in bank accounts in jurisdictions outside the territorial limits of the State of Florida.”);

   Skulas, 2010 WL 1790439, at *3 (“[B]ecause the bank account at issue is located in

   Pennsylvania, the Court does not have jurisdiction over it and the instant Writ of Garnishment . .

   . should be dissolved.”); APR Energy, LLC v. Pakistan Power Res., LLC, 2009 WL 425975, at *2

   (M.D. Fla. Feb. 20, 2009) (“[N]ot only must the Court have personal jurisdiction over Garnishee,

   but it must also have jurisdiction over the property to be garnished, in this case, the bank

   account. . . As this Court does not have jurisdiction to issue a writ of garnishment against the

   bank account in Oklahoma, Garnishee’s Motion to Dissolve [] is due to be granted.”); Superior

   Group of Companies, Inc. v. Centerstone Linen Services, LLC, Case No 8:18-cv-1099-T-26TGW

   (M.D. Fla. Sept. 20, 2018) (“[T]he Court . . . lacks subject matter jurisdiction by virtue of the fact

   that the accounts subject to Plaintiff’s writ of garnishment are located in Buffalo, New York,

   which is outside the jurisdiction of the State of Florida.”); Regions Bank v. MDG Lake Trafford,

   LLC, Ch. 7 Case No. 9:14-bk-965-FMD, Adv. No. No. 9:14–ap–402–FMD, transcript at 7

   (Bankr. M.D. Fla. July 29, 2015) (holding that judgment creditor in Florida proceedings

   supplementary to execution could not reach Maryland financial accounts given lack of subject

   matter jurisdiction.).



                                                 Herron | Ortiz
                   255 Alhambra Circle, Suite 1060, Coral Gables, Florida 33134 (305) 779-8100


                                                        10
Case 1:15-cv-20098-RNS Document 132 Entered on FLSD Docket 10/30/2018 Page 11 of 11




          Here, the Court cannot enforce the Writ against EFC’s assets because the EFC Accounts

   are located in New York and Brazil, beyond the territorial limits of the state of Florida. As in

   APR Energy, this Court lacks subject matter jurisdiction “over the property to be garnished, in

   this case, the bank account.” APR Energy, 2009 WL 425975, at *2. Because this Court never

   had subject matter jurisdiction over the EFC Accounts, the Writ must be dissolved as to EFC, or

   Citibank must be ordered to release its restraint of the EFC Accounts.

          WHEREFORE, EFC respectfully requests that the Court enter an Order granting this

   motion, dissolving the Writ as it pertains to EFC or directing Citibank to release the EFC

   Accounts, and granting such other and further relief as the Court deems just.

          Date: October 30, 2018

                                                   Respectfully submitted,

                                                   Herron | Ortiz
                                                   Counsel for Eurocredit Finance Corp.
                                                   255 Alhambra Circle, Suite 1060
                                                   Coral Gables, FL 33134
                                                   Tel.: (305) 779-8106
                                                   Email: aherron@herronortiz.com

                                                   By:     /s/ Andrew R. Herron
                                                           Andrew R. Herron, Esq.
                                                           Florida Bar No. 861560

                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing was served via the
   Court’s CM/ECF notification to those parties who are registered CM/ECF participants in this
   case, this 30th day of October, 2018.

                                                           By: /s/ Andrew R. Herron
                                                                  Andrew R. Herron, Esq.




                                                Herron | Ortiz
                  255 Alhambra Circle, Suite 1060, Coral Gables, Florida 33134 (305) 779-8100


                                                      11
